REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 18,
2008, is by and between Boeing Satellite Systems Inc., a Delaware corporation
(“Boeing”), and SkyTerra Communications, Inc., a Delaware corporation
(“SkyTerra”). Certain capitalized terms used herein are defined in Section 6
below.

RECITALS:

WHEREAS, pursuant to Amendment No. 3 to Contract #MSV-ATC-01, dated as of
January 9, 2006, between Boeing and SkyTerra, as amended through the date hereof
(the “Amendment”), SkyTerra will issue a warrant (the “Warrant”) to Boeing to
purchase up to 626,002 shares (the “Warrant Shares”) of its voting common stock,
par value $0.01 per share (the “Voting Common Stock”), subject to certain
antidilution adjustments, on August 18, 2008; and

WHEREAS, in order to induce Boeing to enter into the Amendment, SkyTerra has
agreed to provide certain registration rights to Boeing on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the receipt and sufficiency of which
is hereby acknowledged the parties hereto hereby agree as follows:

 

Section 1.

REGISTRATION UNDER THE SECURITIES ACT.

 

1.1

Registration.

(a)    SkyTerra shall use its reasonable best efforts to file with the
Securities and Exchange Commission (the “SEC”) no later than October 17, 2008
(the “Filing Date”), a registration statement covering the resale of the
Registrable Securities held by Holders for offerings to be made on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act (together with any
amendments thereto, and including any documents incorporated by reference
therein, the “Shelf Registration Statement”) for the purpose of registering such
Registrable Securities under the Securities Act for resale by Holders. The Shelf
Registration Statement shall state that, in accordance with Rule 416 under the
Securities Act, it also covers such indeterminate number of additional Warrant
Shares as may become issuable upon exercise of the Warrant to prevent dilution
resulting from stock splits, stock dividends, or similar transactions. SkyTerra
will cause the Shelf Registration Statement to comply with the applicable
provisions of the Securities Act and the rules and regulations thereunder, and
set forth a plan of distribution that is reasonably acceptable to Boeing (but
does not need to include an underwritten offering). SkyTerra shall use its
reasonable best efforts to have the Shelf Registration Statement declared
effective by the SEC under the Securities Act, as soon as reasonably possible
following the filing of the Shelf Registration Statement.

1

 



 

--------------------------------------------------------------------------------

(b)    Upon written notice to the Holders, SkyTerra may postpone filing or
effecting the Shelf Registration Statement for a reasonable period of time, but
not exceeding seventy-five (75) days from the receipt of such notice, if (i)
SkyTerra’s Board of Directors (the “Board”) shall determine that effecting the
registration would adversely affect an offering of securities of SkyTerra the
preparation of which had then been commenced, (ii) SkyTerra is in possession of
material non-public information the disclosure of which would not be in the best
interest of SkyTerra, or (iii) SkyTerra is prohibited from doing so under the
Registration Rights Agreement among SkyTerra, Harbinger Capital Partners Master
Fund I, Ltd., Harbinger Capital Partners Special Situations Fund, LP, Harbinger
Co-Investment Fund, L.P. and Harbinger Capital Partners Fund I, L.P. entered
into on July 24, 2008 (“July 2008 Agreement”). In order to defer the filing of a
Shelf Registration Statement pursuant to this Section 1.1(b), SkyTerra shall
promptly (but in any event within ten days), upon determining to seek such
deferral, deliver to each Holder a certificate signed by an executive officer of
SkyTerra stating that SkyTerra is deferring such filing pursuant to this Section
1.1(b). A deferral of the filing of the Shelf Registration Statement pursuant to
this Section 1.1(b) shall be lifted, and the Shelf Registration Statement shall
be filed forthwith, if, in the case of a deferral pursuant to clause (i) of the
preceding sentence, the offering of securities of SkyTerra is abandoned, or in
the case of a deferral pursuant to clause (ii) of the preceding sentence, the
material non-public information has been disclosed. If SkyTerra postpones the
filing of the Shelf Registration Statement, it will promptly notify the Holders
in writing when the events or circumstances permitting such postponement have
ended and will file the Shelf Registration Statement within ten (10) Business
Days after the events or circumstances permitting such postponement have ended,
unless financial statements required for such Shelf Registration Statement are
not then available, then as soon as reasonably practicable thereafter.

(c)    Nothing herein shall prevent SkyTerra from including any SkyTerra
securities held by holders other than the Holders in any Shelf Registration
Statement, including any “Registrable Shares” under the July 2008 Agreement,
provided that, if the Holder has delivered all information reasonably requested
by the Company pursuant to Section 1.3(b), all of the Registrable Securities
hereunder are included in such Shelf Registration Statement. Boeing hereby
consents to the inclusion of SkyTerra securities held by holders other than the
Holders in any Shelf Registration Statement, including securities as to which
any piggyback registration rights are attributable under the July 2008 Agreement
or otherwise, provided that, if the Holder has delivered all information
reasonably requested by the Company pursuant to Section 1.3(b), all of the
Registrable Securities hereunder are included in such Shelf Registration
Statement.

(d)    SkyTerra shall use its reasonable best efforts to keep the Shelf
Registration Statement effective under the Securities Act (including through the
filing of any required post-effective amendments) until the earliest to occur of
such time as (i) the Holders have sold all of the Registrable Securities
registered thereunder; (ii) the Registrable Securities may be sold without any
limitation or requirement pursuant to Rule 144 under the Securities Act; (iii)
the Registrable Securities have been sold pursuant to Rule 144 under the
Securities Act; or (iv) there are no Registrable Securities outstanding.

(e)    SkyTerra represents and warrants that it currently meets the registrant
eligibility and transaction requirements for the use of Form S-3 for the
registration of the sale of the Warrant Shares by the Holders. SkyTerra agrees
to use its reasonable best efforts

 

2

 



 

--------------------------------------------------------------------------------

to cause SkyTerra to be eligible to use Form S-3 (or any similar form) for the
registration of securities.

1.2       Registration Procedures. Subject to the terms and conditions hereof,
SkyTerra shall use its reasonable best efforts to effect the registration and
the disposition of the Registrable Securities in accordance with the intended
method of disposition thereof (which shall not in any case include any
underwritten offering), and pursuant thereto SkyTerra shall:

(a)    subject to the terms set forth in Section 1.1(b) above, prepare and file
with the SEC the Shelf Registration Statement (and any amendments, including any
post-effective amendments or supplements to the Shelf Registration Statement
SkyTerra deems to be necessary) and use its reasonable best efforts to cause the
Shelf Registration Statement to become effective as soon as reasonably possible
and to comply with the provisions of the Securities Act applicable to it;
provided, that before filing the Shelf Registration Statement or Prospectus or
any amendments or supplements thereto (other than filings made pursuant to the
Exchange Act or exhibits to such registration statements), SkyTerra shall
furnish to one counsel for the Holders copies of all such documents proposed to
be filed, including documents incorporated by reference in the Shelf
Registration Statement, so as to provide the Holders and their counsel with a
reasonable opportunity to review and comment on such documents, and SkyTerra (i)
will make such changes and additions thereto as reasonably requested by counsel
to the Holders prior to filing the Shelf Registration Statement or amendment
thereto or any Prospectus or any supplement thereto and (ii) if any Holder is a
controlling person of SkyTerra, will include therein material relating to such
Holder or the plan of distribution for the Registrable Securities registered
thereunder, furnished to SkyTerra in writing, which, in the reasonable judgment
of the applicable Holder, should be included;

(b)    promptly furnish to the Holders such number of copies of the Shelf
Registration Statement, each amendment and supplement thereto, the Prospectus
and such other documents as the Holders may reasonably request in order to
facilitate the disposition of the Registrable Securities registered thereunder;
provided, however, that SkyTerra shall have no obligation to furnish copies of a
final Prospectus if the conditions of Rule 172(c) under the Securities Act are
satisfied by SkyTerra;

(c)    prepare and file with the SEC as soon as reasonably possible, such
amendments and supplements to the Shelf Registration Statement and the
Prospectus as may be necessary or advisable to keep the Shelf Registration
Statement effective for the time period as specified in Section 1.1 in order to
complete the disposition of the Registrable Securities covered by the Shelf
Registration Statement and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by the Shelf
Registration Statement during such period in accordance with the intended
methods of disposition thereof as set forth in the Shelf Registration Statement;

(d)    use its reasonable best efforts to register or qualify the Registrable
Securities no later than the time the applicable Registration Statement becomes
effective, under all applicable securities or blue sky laws of such
jurisdictions as the Holders reasonably request and do any and all other acts
and things which may be reasonably necessary or advisable to enable the Holders
to consummate the disposition of the Registrable Securities (in accordance

 

3

 



 

--------------------------------------------------------------------------------

with the intended methods of disposition thereof as set forth in the Shelf
Registration Statement) in such jurisdictions; provided that SkyTerra shall not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction;

(e)    promptly notify the Holders, (i) when a Prospectus relating thereto is
required to be delivered under the Securities Act, (ii) when the Shelf
Registration Statement or any post-effective amendment has become effective
under the Securities Act, (iii) of any written request by the SEC for amendments
or supplements to the Shelf Registration Statement or Prospectus, (iv) of the
happening of any event as a result of which the Prospectus contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (whereupon the Holders shall immediately cease any offers, sales or
other distribution of Registrable Securities registered thereunder), and,
subject to 1.3(c), SkyTerra shall promptly prepare a supplement or amendment to
such Prospectus so that, as thereafter used by the Holders for the resale of the
Registrable Securities, such Prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (v) of the issuance of any stop order suspending the
effectiveness of the Shelf Registration Statement, or of any order suspending or
preventing the use of any related Prospectus or suspending the qualification of
any of the Registrable Securities included in the Shelf Registration Statement
for sale or distribution in any jurisdiction;

(f)     in the event of the issuance of any stop order suspending the
effectiveness of the Shelf Registration Statement, or of any order suspending or
preventing the use of any related Prospectus or suspending the qualification of
any Registrable Securities included in the Shelf Registration Statement for sale
or distribution in any jurisdiction, SkyTerra shall use its reasonable best
efforts to promptly obtain the withdrawal of such order and shall prepare and
file an amended or supplemented Prospectus, if required;

(g)    provide a transfer agent and registrar for all the Registrable Securities
not later than the effective date of the Shelf Registration Statement;

(h)    use its reasonable best efforts to cause the Registrable Securities
covered by the Shelf Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be necessary to enable
the Holders to complete the disposition of the Registrable Securities covered by
the Registration Statement and comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by the
Shelf Registration Statement during such period in accordance with the intended
methods of disposition by the Holders thereof set forth in the Shelf
Registration Statement;

(i)     make available for inspection by the Holders and any attorney,
accountant or other agent retained by the Holders, at reasonable times and in a
reasonable manner, all pertinent financial and other records, corporate
documents and properties of SkyTerra, and cause SkyTerra’s officers, managers,
employees and independent accountants to supply all information reasonably
requested by the Holders and such attorneys, accountants or agents to conduct a
reasonable investigation within the meaning of Section 11 of the Securities

 

4

 



 

--------------------------------------------------------------------------------

Act in connection with the disposition of the Registrable Securities pursuant to
the Shelf Registration Statement; provided, that the foregoing investigation and
information gathering shall he coordinated on behalf of such parties by one firm
of counsel designated by and on behalf of such parties; and provided, further
unless the disclosure of such information is necessary to avoid or correct a
misstatement or omission in the Shelf Registration Statement or the release of
such information is ordered pursuant to a subpoena or other order from a court
of competent jurisdiction, SkyTerra shall not be required to provide any
information under this subparagraph (i) if (1) SkyTerra believes, after
consultation with counsel, that to do so would cause SkyTerra to forfeit an
attorney-client privilege that is applicable to such information, or (2) if
either (A) SkyTerra has requested and been granted from the SEC confidential
treatment of such information contained in any filing with the SEC or documents
provided supplementally or otherwise, or (B) SkyTerra reasonably determines in
good faith that such information is confidential and so notifies the
coordinating firm in writing, unless prior to furnishing any such information
with respect to (1) or (2) the Holder of Registrable Securities requesting such
information agrees to enter into a confidentiality agreement in customary form
and subject to customary exceptions; and provided, further, that each Holder
agrees that it will, upon learning that disclosure of any such information is
sought in a court of competent jurisdiction, give notice to SkyTerra and allow
SkyTerra, at such Holder’s expense, to undertake appropriate action and to
prevent disclosure of the information deemed confidential;

(j)     if requested, make generally available to its stockholders a
consolidated earnings statement (which need not be audited) for the 12 months
beginning after the effective date of such registration statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earning statement under Section 11(a) of
the Securities Act; and

(k)    reasonably cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends (but not prior to such sale).

 

1.3

Other Procedural Matters.

(a)    SEC Correspondence. SkyTerra shall make available to the Holders promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by SkyTerra, one copy of the Shelf Registration Statement and any
amendment thereto, each preliminary Prospectus and each amendment or supplement
thereto (other than filings made pursuant to the Exchange Act or exhibits to
such registration statements), each letter written by or on behalf of SkyTerra
to the SEC or the staff of the SEC (or other governmental agency or
self-regulatory body or other body having jurisdiction, including any domestic
or foreign securities exchange), in each case relating to the Shelf Registration
Statement. SkyTerra will promptly respond to any and all comments received from
the SEC, with a view towards causing the Shelf Registration Statement or any
amendment thereto to be declared effective by the SEC as soon as reasonably
practicable and shall file an acceleration request as soon as reasonably
practicable following the resolution or clearance of all SEC comments or, if
applicable, following notification by the SEC that the Shelf Registration
Statement or any amendment thereto will not be subject to review.

 

5

 



 

--------------------------------------------------------------------------------

(b)    Each Holder shall furnish SkyTerra with any other information regarding
such Holder and the disposition of the Registrable Securities, including without
limitation the plan of distribution of the Registrable Securities, as SkyTerra
reasonably determines, is required to be included in the Shelf Registration
Statement.

(c)    Each Holder agrees that, upon notice from SkyTerra of the happening of
any event as a result of which the Prospectus included in the Shelf Registration
Statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein not misleading (a “Suspension
Notice”), such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until the Holder is
advised in writing by SkyTerra that the use of the Prospectus may be resumed and
is furnished with a supplemented or amended Prospectus as contemplated by
Section 1.2 hereof; provided, however, that such postponement of sales of
Registrable Securities by the Holders shall not in any event exceed (i) twenty
(20) consecutive days or (ii) forty-five (45) days in the aggregate in any 12
month period. Each Holder agrees to keep confidential the existence of any
Suspension Notice and, if disclosed to the Holders, the facts and circumstances
giving rise thereto. If SkyTerra shall give the Holders any Suspension Notice,
SkyTerra shall extend the period of time during which SkyTerra is required to
maintain the Shelf Registration Statement effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such Suspension Notice to and including the date the Holders are
advised by SkyTerra that the use of the Prospectus may be resumed. In any event,
SkyTerra shall not be entitled to deliver more than a total of two (2)
Suspension Notices in any 12 month period.

(d)    Neither SkyTerra nor the Holders shall permit any officer, manager,
broker or any other person acting on behalf of SkyTerra to use any free writing
Prospectus (as defined in Rule 405 under the Securities Act) in connection with
the Shelf Registration Statement filed pursuant to this Agreement without the
prior written consent of SkyTerra and the Holders.

 

1.4

Expenses.

(a)    Registration Expenses. All Registration Expenses shall be borne by
SkyTerra.

(b)    Selling Expenses. All expenses incident to the Holders’ performance of or
compliance with this Agreement, including, without limitation, all fees and
expenses of counsel for the Holders, fees and expenses of any broker or dealer
discounts or commissions attributable to the disposition of Registrable
Securities, shall be borne solely by the Holders.

 

Section 2.

LOCKUP AGREEMENT.

Each Holder hereby agrees to not effect any public sale or distribution
(including any sales pursuant to Rule 144 under the Securities Act) of equity
securities of SkyTerra, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and the 90-day
period beginning on the effective date of any underwritten registered public
offering (or the filing of a Prospectus supplement to any effective shelf

 

6

 



 

--------------------------------------------------------------------------------

registration statement) of equity securities of SkyTerra or securities
convertible or exchangeable into or exercisable for equity securities of
SkyTerra, unless the underwriters managing the registered public offering
otherwise consent in writing, and the Holders will deliver an undertaking to the
managing underwriters (if requested) consistent with this covenant. The Holders
shall not be obligated to comply with the provisions of this Section 2 more than
two times in any 12-month period.

 

Section 3.

INDEMNIFICATION.

3.1       Indemnification by SkyTerra. SkyTerra agrees to indemnify, to the
extent permitted by law, each Holder, its officers, directors, employees and
Affiliates, and each Person who controls such Holder (within the meaning of the
Securities Act), against all losses, claims, damages, liabilities, and expenses
(including reasonable attorney’s fees and expenses) arising out of, or based on
(i) any untrue or alleged untrue statement of material fact contained or
incorporated by reference in the Shelf Registration Statement or any Prospectus
(including any preliminary Prospectus) forming a part of the Shelf Registration
Statement or any “issuer free writing prospectus” (as defined in Securities Act
Rule 433), or any amendment thereof or supplement thereto; (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; or (iii) any violation or alleged violation by
SkyTerra of the Securities Act, the Exchange Act or applicable “blue sky” laws,
except insofar as the same are made in reliance on and in conformity with any
information furnished in writing to SkyTerra by the Holders expressly for use
therein or by the failure of the Holders to deliver a copy of such registration
statement or Prospectus or any amendments or supplements thereto as required by
law after SkyTerra has furnished the Holders with a sufficient number of copies
of the same.

3.2       Indemnification by the Holder. In connection with the Shelf
Registration Statement in which any Holder is participating, the Holder shall
furnish to SkyTerra in writing such information as SkyTerra reasonably requests
for use in connection with any such Shelf Registration Statement or Prospectus
and, to the extent permitted by law, the Holder shall indemnify SkyTerra, its
directors, officers, employees and Affiliates, and each Person who controls
SkyTerra (within the meaning of the Securities Act), against any losses, claims,
damages, liabilities, and expenses (including reasonable attorneys fees) arising
out of or based on (i) any untrue or alleged untrue statement of material fact
contained in the Shelf Registration Statement, or any Prospectus (including any
preliminary Prospectus) forming a part of the Shelf Registration Statement or
any “issuer free writing prospectus” (as defined in Securities Act Rule 433)
forming a part of the Shelf Registration Statement, or any amendment thereof or
supplement thereto; or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
always, that such indemnification obligations arise only to the extent that any
information so furnished in writing by the Holder contains such untrue statement
or omits a material fact required to be stated therein necessary to make the
statements therein not misleading; and provided, further, however, that the
obligation of the Holder to indemnify SkyTerra hereunder shall be limited to the
net proceeds to the Holder from the sale of the Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

 

7

 



 

--------------------------------------------------------------------------------

3.3       Indemnification Procedures. Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice shall not impair any Person’s right to indemnification
hereunder to the extent such failure has not prejudiced the indemnifying party)
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld or delayed). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such claim. Failure
to give prompt written notice shall not release the indemnifying party from its
obligations hereunder.

3.4       Investigation; Contribution. The indemnification provided for under
this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director, or controlling Person of such indemnified party and shall survive the
transfer of the Registrable Securities. If the indemnification provided under
Section 3.1 or Section 3.2 of this Agreement is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of any Holder for
contribution pursuant to this Section 3.4 be greater than the amount for which
such Holder would have been liable pursuant to Section 3.2 had indemnification
been available and enforceable.

 

Section 4.

RULE 144 TRANSACTIONS.

SkyTerra shall use reasonable best efforts to file with the SEC, on a timely
basis, all annual, quarterly and other periodic reports required to be filed by
it under Sections 13 and 15(d) of the Exchange Act, and the rules and
regulations thereunder for so long as such disclosure is required to allow sales
of Registrable Securities pursuant to Rule 144 under the Securities Act;
provided, however, that the foregoing shall not be construed to require SkyTerra
to prepare and file periodic reports if it is not required to do so under the
Exchange Act. In the

 

8

 



 

--------------------------------------------------------------------------------

event of any proposed sale by any Holder of Registrable Securities pursuant to
Rule 144 under the Securities Act or otherwise as provided herein, SkyTerra
shall use its reasonable best efforts to cooperate with such Holder so as to
enable such sales to be made in accordance with applicable laws, rules and
regulations, the requirements of the transfer agent of SkyTerra, and the
reasonable requirements of the broker through which the sales are proposed to be
executed, and shall, upon written request, furnish unlegended certificates
representing ownership of Registrable Securities sold thereby, such certificates
to be furnished in such numbers and denominations as such Holder may reasonably
request.

 

Section 5.

TRANSFER OF REGISTRATION RIGHTS.

Any Holder may transfer all or any portion of its rights under this Agreement to
any permitted transferee of Registrable Securities (such transferee a
“Transferee”). Any transfer of registration rights pursuant to this Section 5
shall be effective upon receipt by SkyTerra of (i) written notice from such
Holder stating the name and address of any Transferee and identifying the number
of Registrable Securities with respect to which the rights under this Agreement
are being transferred and the nature of the rights so transferred, and (ii) a
written agreement from such Transferee (reasonably acceptable to SkyTerra) to be
bound by the terms of this Agreement.

 

Section 6.

Definitions

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly or through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. The term
“control” (including the correlative terms “controls,” “Controlled by,” and
“under common Control with”) shall mean, with respect to any Person, the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.

“Agreement” has the meaning ascribed to it in the preamble.

“Amendment” has the meaning ascribed to it in the preamble.

“Board” has the meaning ascribed to it in Section 1.1(b) hereof.

“Boeing” has the meaning ascribed to it in the preamble.

“Business Day” means any day other than a Saturday, a Sunday or when commercial
banks in New York, New York are not open for business.

“correspondence” has the meaning ascribed to it in Section 7.9.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any successor statute.

“Filing Date” has the meaning ascribed to it in Section 1.1(a).

“FINRA” means the Financial Industry Regulatory Authority.

 

9

 



 

--------------------------------------------------------------------------------

“Holders” means Boeing and each other holder of the Warrant or the Registrable
Securities, together with their permitted successors and assigns.

“July 2008 Agreement” has the meaning ascribed to it in Section 1.1(b).

“Person” means any individual, firm, partnership, corporation, trust, joint
venture, limited liability company, association, joint stock company,
unincorporated organization, or any other entity or organization, including a
governmental entity or any department, agency, or political subdivision thereof.

“Prospectus” mean the Prospectus included in the Shelf Registration Statement
and any such Prospectus as amended or supplemented by any Prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities and by all other amendments and supplements to such Prospectus,
including post-effective amendments, and in each case including all material
incorporated by reference therein.

“Registration Expenses” means all expenses incident to SkyTerra’s performance of
or compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, fees with respect to filings required to be made with the FINRA, printing
expenses, messenger and delivery and mailing expenses, fees and disbursements of
custodians, SkyTerra’s internal expenses (including without limitation all
salaries and expenses of its officers and employees performing legal or
accounting duties), and fees and disbursements of counsel for SkyTerra and all
independent certified public accountants retained by SkyTerra and other Persons
retained by SkyTerra.

“Registrable Securities” means all Warrant Shares and any Voting Common Stock
which may be issued or distributed to a holder of a Warrant by way of stock
dividend or stock split or other distribution, recapitalization or
reclassification. Any particular Registrable Securities that are issued shall
cease to be Registrable Securities when (i) a registration statement with
respect to the sale by Holders of such securities shall have become effective
under the Securities Act and such securities shall have been disposed of
pursuant to such registration statement, (ii) such securities shall have been
sold by Holders thereof pursuant to Rule 144 and/or Rule 145 (or any successor
provision) under the Securities Act, (iii) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by SkyTerra and
subsequent disposition of such securities shall not require registration or
qualification of such securities under the Securities Act, (iv) such securities
shall have ceased to be outstanding, or (v) such securities may be sold without
any limitation or requirement pursuant to Rule 144 under the Securities Act.

“SEC” has the meaning ascribed to it in Section 1.1(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any successor statute.

“Shelf Registration Statement” has the meaning ascribed to it in Section 1.1(a)
hereof.

“SkyTerra” has the meaning ascribed to it in the preamble.

 

10

 



 

--------------------------------------------------------------------------------

“Suspension Notice” has the meaning ascribed to it in Section 1.3(c) hereof.

“Transferee” has the meaning ascribed to it in Section 5 hereof.

“Voting Common Stock” has the meaning ascribed to it in the recitals.

“Warrant” has the meaning ascribed to it in the recitals.

“Warrant Shares” has the meaning ascribed to it in the recitals.

 

Section 7.

MISCELLANEOUS.

7.1       Specific Performance. The parties hereto acknowledge and agree that in
the event of any breach of this Agreement, the non-breaching parties would be
irreparably harmed and could not be made whole by monetary damages. It is
accordingly agreed that the parties hereto shall and do hereby waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement in any action instituted hereunder.

7.2       Amendments and Waivers. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms. No
modification, amendment, or waiver of any provision of this Agreement shall be
effective against any Holder or SkyTerra except by a written agreement signed by
the Holders of a majority of the then-outstanding Registrable Securities and
SkyTerra.

7.3       Successors and Assigns. All covenants and agreements in this Agreement
by or on behalf of any of the parties hereto shall bind and inure to the benefit
of the respective successors and permitted assigns of the parties hereto whether
so expressed or not including, without limitation, any Person which is the
successor to any Holder or SkyTerra.

7.4       Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction or
any foreign, federal, state, county, or local government or any other
governmental, regulatory, or administrative agency or authority to be invalid,
void, unenforceable, or against public policy for any reason, the remainder of
the terms, provisions, covenants, and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired, or
invalidated.

7.5       Entire Agreement. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements, or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way.

7.6       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and

 

11

 



 

--------------------------------------------------------------------------------

the same instrument, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

7.7       Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

7.8        Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE VALIDITY
AND PERFORMANCE OF THE TERMS HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OR CHOICE OF LAW. THE PARTIES HERETO HEREBY AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING DIRECTLY OR INDIRECTLY FROM OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN
MANHATTAN IN THE STATE OF NEW YORK. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HERETO CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE
FOREGOING COURTS AND CONSENT THAT ANY PROCESS OR NOTICE OF MOTION OR OTHER
APPLICATION TO EITHER OF SAID COURTS OR A JUDGE THEREOF MAY BE SERVED INSIDE OR
OUTSIDE THE STATE OF NEW YORK BY REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO SUCH PARTY AT ITS ADDRESS SET FORTH IN THIS AGREEMENT (AND SERVICE
SO MADE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME HAS BEEN POSTED AS
AFORESAID) OR BY PERSONAL SERVICE OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE
UNDER THE RULES OF SAID COURTS. THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A
JURY TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.

7.9       Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be given in writing and shall be deemed given three business
days after the date sent by certified or registered mail (return receipt
requested), one business day after the date sent by overnight courier or on the
date given by telecopy (with confirmation of receipt) or delivered by hand, to
the party to whom such correspondence is required or permitted to be given
hereunder.

 

12

 



 

--------------------------------------------------------------------------------

To Boeing Satellite Systems Inc.

Boeing Satellite Systems Inc.

Box 92919, MC W-s50 X382

Los Angeles, California 90009

 

Attn:

General Counsel

Facsimile: ___________________

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601-6636

Facsimile: 312-861-2200

 

Attn:

R. Scott Falk, P.C.

Robert M. Hayward, Esq.

To SkyTerra Communications, Inc.:

 

SkyTerra Communications, Inc.

10802 Parkridge Boulevard

Reston, Virginia 20191

Facsimile: (703) 390-6113

 

Attn:

General Counsel

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile: (917) 777-2918

 

Attn:

Gregory A. Fernicola, Esq.

 

13

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the day and year first above written.

 

 

SKYTERRA COMMUNICATIONS, INC.

 

 

By:

 

 

Name: Randy Segal

 

Title: Senior Vice President, General

 

Counsel and Secretary

 

 

 



BOEING SATELLITE SYSTEMS INC.

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

14

1379738.07-New York Server 7A - MSW

 



 

 